Citation Nr: 9914289	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-31 594	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for a bipolar disorder.

2.  Entitlement to an initial disability rating in excess of 
0 percent for left epididymitis.

3.  Entitlement to service connection for a left knee 
disorder, including osteoarthritis.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion

FINDINGS OF FACT

1.  The veteran in this case served on active duty in the U. 
S. Army from May 1967 to July 1976.  He also served on active 
duty as a U. S. Public Health Service commissioned officer 
from July 1979 to June 1995.

2.  On May 11, 1999, the Board of Veterans' Appeals (Board) 
was notified by the Department of Veterans Affairs Regional 
Office in St. Petersburg, Florida, that the veteran died on 
September [redacted], 1998.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. 
§ 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


ORDER

The appeal is dismissed.



		
C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


